Citation Nr: 0720334	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Phoenix, Arizona.


FINDING OF FACT

The competent evidence of record demonstrates right ear 
hearing loss no worse than Level III, and left ear hearing 
loss no worse than Level VI.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6102 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Prior to initial adjudication of his claim, the veteran was 
issued a letter in January 2005 which notified him to submit 
evidence of a worsening of his service-connected disability, 
of his and VA's respective duties for obtaining evidence, and 
requested he submit any evidence in his possession pertinent 
to his claim.  He was notified by letter in March 2006 of the 
evidence required to substantiate disability ratings and of 
potential effective date criteria.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
private medical evidence submitted by the veteran and VA 
medical evidence.  The veteran was afforded a VA examination 
in February 2005.  While the July 2005 private medical 
evidence refers to "severe to profound" hearing loss as 
compared to the "moderate to severe" hearing loss 
referenced in the VA medical evidence, a review of the 
private audiology chart references hearing ranges similar to 
those found in the VA medical evidence.  As such, additional 
VA examination is not in order prior to appellate review.  A 
transcript of a hearing held before the undersigned in 
September 2006 is of record.  The veteran's testimony shows 
he felt his VA examination should not have been conducted in 
a soundproof room.  However, the schedular criteria calls for 
this type of examination and is in place so that the 
percentages assigned for hearing loss, as far as can 
practicably be determined, reflects the average impairment in 
earning capacity resulting from hearing loss by veterans.  
See 38 C.F.R. § 4.1 (2006).  The veteran offers no persuasive 
evidence that he should be treated differently from similarly 
situated veterans.

The Board has carefully reviewed the record and concludes the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Increased Rating Claim

Historically, service connection for bilateral hearing loss 
was established effective September 2002 and a 10 percent 
disability rating was assigned.  See March 2003 rating 
decision.  In December 2004, the veteran argued that his 
disability had worsened and therefore he was entitled to a 
higher disability rating.  The Board has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the instant claim.  

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  38 C.F.R. § 4.85, 
Tables VI, Table VIA, and Table VII, Diagnostic Codes 6100 to 
6110 (2006); See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Where puretone thresholds are 55 decibels or more at each of 
the four specified frequencies for either ear, or 30 dBs or 
less at 1000 Hz and 70 dBs or more at 2000 Hz for either ear, 
the veteran is entitled to consideration for a higher numeric 
designation by application of Table VI or VIa, whichever 
results in the higher numeral.  See 38 C.F.R. § 4.86(a) and 
(b) (2006).  

The November 2004 VA audiological evaluation record reflects 
the veteran's puretone thresholds of the right ear were 50 at 
1000 Hz, 70 at 2000 Hz,  90 at 3000 Hz and 90 at 4000 Hz, for 
an average of 75.  His word recognition for the right ear was 
88 percent.  The evaluation record reflects that his puretone 
thresholds of the left ear were 55 at 1000 Hz, 65 at 2000 Hz, 
90 at 3000 Hz and 85 at 4000 Hz, for an average of 74.  His 
word recognition was 84 percent for the left ear.  By 
application of 38 C.F.R. § 4.85, Table VI, the veteran's 
right ear hearing loss is assigned a numeric designation of 
Level III while a numeric designation of Level III results 
for his left ear.  However, as the evaluation record 
indicates the veteran's puretone thresholds of the left ear 
were 55 or more at each of the thresholds, he exhibited an 
exceptional pattern of hearing impairment of the left ear 
which results in a numeric designation of Level VI with 
application of Table VIa.  See 38 C.F.R. § 4.86(a) (2006).  
By application the veteran's numeric designations assigned to 
each ear to 38 C.F.R. § 4.85, Table VII, he is entitled to a 
10 percent disability rating.

The veteran underwent VA examination in February 2005 and the 
resulting report shows the veteran's was measured with 
puretone thresholds of the right ear as follows: 50 at 1000 
Hz, 70 at 2000 Hz, 90 at 3000 Hz and 95 at 4000 Hz, for an 
average of 76.  His word recognition for the right ear was 84 
percent.  The examination report reflects that his puretone 
thresholds of the left ear were 55 at 1000 Hz, 65 at 2000 Hz, 
90 at 3000 Hz and 90 at 4000 Hz, for an average of 75.  His 
word recognition was 84 percent for the left ear.  By 
application of Table VI, the veteran's right ear hearing loss 
is assigned a numeric designation of Level III while a 
numeric designation of Level III again results for his left 
ear.  Based on his exceptional left ear hearing pattern a 
numeric designation of Level VI results from application of 
Table VIa, greater than application of Table VI.  The results 
of the February 2005 VA audio examination also show 
entitlement to a 10 percent disability rating.  See 38 C.F.R. 
§ 4.85, Table VII (2006).  

The evidence does not show that the veteran's service-
connected bilateral hearing loss is in any way exceptional or 
unusual.  While the evidence shows he had extreme 
difficulties with hearing in a social setting, the record 
does not document that he has experienced any marked 
interference with employment or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Accordingly, the Board finds that 
the veteran's disability picture does not warrant referral 
for the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

Additionally, as the veteran is not deaf in either ear, a 
special monthly compensation rating under 38 C.F.R. § 3.350 
is not warranted.  See 38 C.F.R. § 4.85(g) (2006).

As the preponderance of the evidence is against an evaluation 
in excess of 10 percent for the bilateral hearing loss 
disability, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
bilateral hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


